RENDERED: FEBRUARY 12, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals
                             NO. 2020-CA-1218-WC

TINA SPURGEON                                                        APPELLANT


                  PETITION FOR REVIEW OF A DECISION
v.              OF THE WORKERS’ COMPENSATION BOARD
                        ACTION NO. WC-16-73666


MASTERSONS CATERING; HON.                                            APPELLEES
JEFF V. LAYSON,
ADMINISTRATIVE LAW JUDGE;
DANIEL CAMERON, KENTUCKY
ATTORNEY GENERAL; AND
WORKERS’ COMPENSATION
BOARD


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CALDWELL, COMBS, AND L. THOMPSON, JUDGES.

COMBS, JUDGE: Appellant, Tina Spurgeon, appeals from an opinion of the

Workers’ Compensation Board affirming the determination of the Administrative

Law Judge (ALJ) that her award of income benefits is subject to the limitations in
KRS1 342.730(4) as amended effective July 14, 2018. Spurgeon also raises an

argument regarding the constitutionality of the amended statute. After our review,

we affirm the Workers’ Compensation Board.

                By Opinion, Award, and Order rendered on April 20, 2020, the ALJ

awarded permanent total disability (PTD) benefits to Spurgeon due to a May 14,

2016, injury “until such time that the Plaintiff reaches the age of 70” in accordance

with KRS 342.730(4). The statute as amended effective July 14, 2018, provides as

follows:

                All income benefits payable pursuant to this chapter shall
                terminate as of the date upon which the employee reaches
                the age of seventy (70), or four (4) years after the
                employee’s injury or last exposure, whichever last
                occurs. In like manner all income benefits payable
                pursuant to this chapter to spouses and dependents shall
                terminate as of the date upon which the employee would
                have reached age seventy (70) or four (4) years after the
                employee’s date of injury or date of last exposure,
                whichever last occurs.

                Spurgeon filed a petition for reconsideration raising an issue as to the

retroactive application and constitutionality of the amended statute, which the ALJ

denied by an order rendered on May 4, 2020.

                Spurgeon appealed to the Workers’ Compensation Board and argued

that the ALJ erred in applying KRS 342.730(4) -- as amended by House Bill 2--



1
    Kentucky Revised Statutes.

                                            -2-
retroactively. Spurgeon also argued that retroactive application of the amended

statute would violate the Contracts Clause of the United States and Kentucky

Constitutions and that it is an exercise of arbitrary power in contravention of

Section 2 of the Kentucky Constitution.

              By opinion re-entered on September 4, 2020, the Board affirmed with

respect to the ALJ’s application of the amended version of KRS 342.730(4).2 The

Board explained as follows:

                     In Holcim v. Swinford, 581 S.W.3d 37 (Ky. 2019),
              the Kentucky Supreme Court determined the amended
              version of KRS 342.730(4), effective July 14, 2018,
              regarding the termination of benefits at age 70 has
              retroactive applicability. Because the Kentucky Supreme
              Court has determined the newly enacted amendment
              applies retroactively, we affirm the ALJ’s decision
              ordering the permanent total disability benefits are
              subject to the limitation in KRS 342.730(4), effective
              July 14, 2018.

With regard to the constitutional issues Spurgeon raised, the Board explained that:

              [A]s an administrative tribunal it has no jurisdiction to
              determine the constitutionality of a statute. Blue
              Diamond Coal Company v. Cornett, 300 Ky. 647, 189
              S.W.2d 963 (1943). Consequently, we are without
              authority to render a decision upon Spurgeon’s argument
              regarding the constitutionality of the amended statute.
              Thus, we affirm in this regard.



2
  The Board also vacated in part and remanded. However, Spurgeon only appeals with respect to
the issues of retroactivity and constitutionality of KRS 342.730(4). She does not appeal from the
portion of the Board’s decision related to remand.

                                              -3-
               Spurgeon appeals. She argues that the ALJ erred in applying the

amended version of KRS 342.730(4) to her PTD award. However, as the Board

explained, Holcim unequivocally holds that the amended statute applies

retroactively. Because we are persuaded that Holcim is dispositive of this case, we

decline to address the sub-issue of the constitutionality of the statute’s retroactive

application.

               Therefore, we AFFIRM the opinion of the Board.

               THOMPSON, L., JUDGE, CONCURS.

               CALDWELL, JUDGE, CONCURS IN RESULT ONLY.



 BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE
                                            MASTERSONS CATERING:
 Wayne C. Daub
 Louisville, Kentucky                       Joseph C. Klausing
                                            Brent E. Dye
                                            Louisville, Kentucky




                                          -4-